DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “the first piezoelectric layer including a first region and a second region, the first region overlapping the first hole in the first direction, the first region not overlapping the first electrode in the first direction, and the second region overlapping a part of the supporter in the first direction, and the second piezoelectric layer including a third region and a fourth region, the third region overlapping the second hole in the first direction, the third region not overlapping the second electrode in the first direction, and the fourth region overlapping another part of the supporter in the first direction” in combination with the remaining elements of claim 2. The prior art does not disclose or suggest “the first piezoelectric layer including a first region overlapping the first hole in the first direction, the first region not overlapping the first electrode in the first direction; and the second piezoelectric layer including a second region overlapping the second hole in the first direction, the second region not overlapping the second electrode in the first direction, wherein the first electrical signal includes a first signal having a first frequency and substantially not including a second frequency, and the second electrical signal includes a second signal having the second frequency and substantially not including the first frequency.” In combination with the remaining elements of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837